Exhibit Directors and Executive Officers of Universal Guaranty Life Insurance Company: Jesse T. Correll, Director, CEO and Chairman of the Board James P. Rousey, Director and President John S. Albin, Director Randall L. Attkisson, Director Joseph A. Brinck, Director Ward F. Correll, Director Thomas F. Darden, Director Howard L. Dayton, Director Daryl J. Heald, Director Peter L., Ochs, Director William W. Perry, Director Directors and Executive Officers of UTG, Inc.: Jesse T. Correll, Director, CEO and Chairman of the Board James P. Rousey, Director and President John S. Albin, Director Randall L. Attkisson, Director JosephA. Brinck, Director Ward F. Correll, Director Thomas F. Darden, Director Howard L. Dayton, Director Daryl J. Heald, Director Peter L., Ochs, Director William W. Perry, Director The following table shows the business address and principal occupation(s) of the individuals identified above in this Exhibit: John S. Albin 2445 E ouglas County P O Box 377 Newman, IL61942 Director UTG, Inc and Universal Guaranty Life Insurance Company Randall L. Attkisson 143 Cold Spring Drive Stanford, KY40484 Director UTG, Inc, Universal Guaranty Life Insurance Company, ACAP Corporation, American Capitol Insurance Company Joseph A. Brinck 201 Sales Avenue Harrison, OH45030 Director UTG, Inc and Universal Guaranty Life Insurance Company Jesse T. Correll P O Box 328 99 Lancaster Street Stanford, KY40484 Director, CEOand Chairman of the Board UTG, Inc, Universal Guaranty Life Insurance Company, ACAP Corporation, American Capitol Insurance Company Ward F. Correll P O Box 430 150 Railroad Drive Somerset, KY42502 Director UTG, Inc, Universal Guaranty Life Insurance Company, ACAP Corporation and American Capitol Insurance Company Thomas F. Darden 111 E. Hargett Street Suite 300 Raleigh NC27601-1439 Director UTG, Inc and Universal Guaranty Life Insurance Company Howard L. Dayton 601 Broad Street SE Gainesville, GA30501-3790 Director UTG, Inc and Universal Guaranty Life Insurance Company Daryl J. Heald 820 Broad Street Suite 300 Chattanooga, TN37402 Director UTG, Inc and Universal Guaranty Life Insurance Company Peter L. Ochs 319 South Oak Wichita, KS67213 Director UTG, Inc and Universal Guaranty Life Insurance Company William W. Perry 508 West Wall Street Suite 1250 P O Box 10886 Midland, TX79701 Director UTG, Inc, Universal Guaranty Life Insurance Company and American Capitol Insurance Company James P. Rousey 5250 South Sixth Street Springfield, IL62703 Director UTG, Inc, Universal Guaranty Life Insurance Company, ACAP Corporation and American Capitol Insurance Company
